          Case 1:21-cv-05006-JMF Document 17 Filed 09/21/21 Page 1 of 2




                   HELEN F. DALTON & ASSOCIATES, P.C.
                                            ATTORNEYS AT LAW
                       80-02 Kew Gardens Road, Suite 601, Kew Gardens, New York 11415
                                      Tel. (718) 263-9591 Fax. (718) 263-9598


                                                                               September 20, 2021
Via ECF
The Honorable Jesse M. Furman, U.S.D.J.
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007
(212) 805-0282

               Re: Flores et al v. Boro Concrete Corp. et al
                  1:21-cv-05006 (JMF)

Dear Judge Furman:

         This office represents the Plaintiffs and opt-in Plaintiffs in the above-referenced matter,
and we respectfully submit this letter to request an extension of time for the Plaintiffs to submit
their motion for a default judgment against the Defendants, Boro Concrete Corp., and Martin J.
Moore, as an individual (collectively, the “Boro Concrete Defendants”), as a result of their failure
to litigate or appear in this matter.

                                           Background
      Plaintiffs commenced this collective action on June 7, 2021, against Defendants,
Boro Concrete Corp., and Martin J. Moore, as an individual, and Eric Chavez, as an individual,
who was dismissed from this action pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil
Procedure.

        According to the Affidavits of Service filed on the docket in this matter, Defendant Boro
Concrete Corp. was served via the office of the Secretary of State on July 9, 2021 and was required
to interpose an answer or otherwise appear in this matter by July 30, 2021 (Dkt. No. 10). Martin
J. Moore was served at his place of residence on August 13, 2021, and was required to interpose
an answer or otherwise appear in this matter by September 3, 2021 (Dkt. No. 11). As the Court
noted in the September 10, 2021 Order (Dkt. No. 12), to date, neither of the Boro Concrete
Defendants have answered the Complaint, nor otherwise appeared in this action.

       The Court’s September 10, 2021 Order further directed that any motion for default
judgment shall be filed no later than September 24, 2021, and that Defendants shall file any
opposition to the motion for default judgment no later than October 1, 2021, and appear to show


                                               1 of 2
          Case 1:21-cv-05006-JMF Document 17 Filed 09/21/21 Page 2 of 2




cause before this Court via teleconference, on October 7, 2021, at 3:00 p.m., why an order should
not be issued granting a default judgment against Defendants.

        As Plaintiffs are in the process of producing the Plaintiffs’ Affidavits in support of their
motion for a default judgment, which will require more time due to our office’s observance of the
coming Jewish holidays, Plaintiffs respectfully request an extension of time on the September 24,
2021 deadline to file their motion, and respectfully request an additional two weeks to do so. If
this request is granted, Plaintiffs anticipate being able to file their motion papers on or before
Friday, October 8, 2021, and propose this date as the deadline for Plaintiffs to do so, should the
Boro Concrete Defendants not appear on this matter, answer the Plaintiffs’ complaint, or retain
counsel by that time.

        As a result of this request, Plaintiffs respectfully request that the October 7, 2021 telephone
conference be adjourned to a date after October 8, 2021. This is the first request for an extension
of time in this matter.

       We thank Your Honor for his consideration in this matter, and we remain available to
provide any additional information.



                                                                       Respectfully submitted,


                                                                       __________/s/__________
                                                                       Roman Avshalumov, Esq.




CC: All Defendants: (Via First Class U.S. Mail)




                                   Application GRANTED. The deadline for Plaintiffs to file any motion for
                                   default judgment is hereby extended to October 8, 2021. The deadline for
                                   Defendants to file any opposition to the motion for default judgment is
                                   hereby extended to October 15, 2021. The telephone conference currently
                                   scheduled for October 7, 2021, is hereby ADJOURNED to October 21,
                                   2021, at 4:30 p.m. The Clerk of Court is directed to terminate ECF No. 16.

                                                                          SO ORDERED.


                                                                          September 21, 2021

                                                2 of 2
